Citation Nr: 0024008	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to October 7, 1995 for 
a 100 percent rating for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.  

This appeal arises from rating decisions by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In October 1995, the RO evaluated the 
veteran's PTSD (which was service-connected in February 1995) 
as 70 percent disabling, and assigned an effective date of 
October 22, 1993, and as 100 percent disabling with an 
effective date of October 7, 1995.  The veteran appealed the 
issue of entitlement to an earlier effective date for his 100 
percent rating.  In January 1996, the RO denied his claim.



FINDING OF FACT

Prior to October 7, 1995, PTSD symptomatology was not shown 
to have caused virtual isolation in the community; not 
manifested by totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and did not produced a demonstrable 
inability to obtain or retain employment.  



CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 1995 
for a 100 percent rating for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he is entitled to an effective date 
prior to October 7, 1995 for his 100 percent rating for PTSD.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. 
§ 3.400.  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

To determine the correct effective date of the veteran's 100 
percent rating for PTSD, the Board will first determine the 
date of receipt of the veteran's increased rating claim.  See 
generally 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this 
case, on October 22, 1993, the RO received the veteran's 
claim of entitlement to service connection for PTSD.  In 
February 1995, the RO granted service connection for PTSD.  A 
50 percent evaluation was assigned with an effective date of 
October 22, 1993.  In May 1995, a Notice of Disagreement was 
received as to the issue of a higher rating.  In October 
1995, the RO granted a 70 percent evaluation for PTSD with an 
effective date of October 22, 1993, and a 100 percent rating 
with an effective date of October 7, 1995.  In December 1995, 
the veteran filed a claim for entitlement to an effective 
date prior to October 7, 1995 for his 100 percent rating for 
PTSD.  In January 1996, the RO denied the claim.

Given the foregoing, his formal claim for a higher rating is 
contained in his Notice of Disagreement (received in December 
1995) to the RO's February 1995 decision granting service 
connection for PTSD and assigning a 50 percent evaluation.  
See 38 C.F.R. § 3.400(o)(2) (1999).  In such cases, the 
entire period from the date of service connection to the 
present is to be considered for a higher rating, to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Therefore, the veteran may be entitled 
to an effective date as early as October 23, 1993 (the date 
of receipt of his original claim for service connection) for 
his 100 percent rating for PTSD, if the evidence shows that 
this disability was totally disabling.  In this regard, the 
Board observes that although 38 C.F.R. § 3.400(o)(2) allows 
for an effective date of up to one year prior to the receipt 
of an increased rating claim in some circumstances, as a 
matter of law, the effective date for an increased rating for 
PTSD may not precede the date of service connection for PTSD.  
The Board notes that the veteran filed his claim for service 
connection for PTSD on October 23, 1995.  

Under the schedular criteria for evaluating PTSD under 
38 C.F.R. § 4.132, Diagnostic Code 9411 a 100 percent 
evaluation is for application where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  It should be noted that the 
criteria set forth in 38 C.F.R. § 4.132, Diagnostic Code 
9411, for a 100 percent evaluation are each independent bases 
for granting a 100 percent evaluation.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).  Also, in a case in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16(c). 

The only medical evidence in this case which could serve as a 
basis for an earlier effective date consists of VA 
examination reports, dated in June 1995 and January 1994.  

A review of the January 1994 VA PTSD examination report shows 
that the veteran reported that he had been a self-employed 
bartender for two years, and that he lived with his common-
law wife.  He was oriented times three, with no memory 
deficits or clouding of the sensorium.  Insight, reasoning 
and judgment were fair to poor.  Fund of knowledge was 
adequate.  There was some psychomotor retardation.  He 
appeared mental dull and depressed, with objective and 
subjective depression noted.  There was no physiological 
evidence of anxiety.  No hallucinations or delusions were 
noted.  There was no evidence of manic state, and no thought 
disorder, no psychotic change of affect or psychotic 
depression.  The Axis I diagnosis was PTSD, delayed type, 
chronic, manifested by chronic alcoholism, isolation, numbing 
of affect with severe social and industrial impairment.

A review of the June 1995 VA PTSD examination report shows 
that the veteran reported that he had a lot of difficulty 
standing for long periods of time, and that he quit his last 
job working in a bar due to back problems.  On examination, 
thought production and continuity were good.  Speech was 
goal-directed.  Memory was intact times three.  He was alert 
and oriented times four.  Attention and concentration were 
good.  There was no thought disorder.  Insight and judgment 
were fair to good.  Relationship to reality was good.  He was 
not homicidal or suicidal.  He described his mood as 
flexible.  Affect included some sadness.  Appetite was 
stable.  The Axis I diagnosis was PTSD, moderate, history of 
alcohol dependence in partial remission, and dysthymia.  The 
Axis V diagnosis was a Global Assessment of Functioning score 
of 60, to include at present and over the past year.  

As for the other evidence, the claims file contains several 
lay statements.  A statement from the veteran's brother, 
received in June 1994, shows that he asserts that the veteran 
has shown nervousness, anger, withdrawal and depression upon 
his separation from service.  A statement from the veteran's 
mother, received in June 1994, shows that she asserts that 
the veteran has shown nervousness, trembling hands and a bad 
temper since his return from service.  A statement from the 
veteran's wife, received in May 1995, shows that she 
essentially asserts that the veteran has radical mood swings, 
shaking hands, isolating behavior and anger.  She stated that 
it was difficult for him to work the past few years "because 
of his stress problems, plus his back and legs aching 
frequently."  She further stated, "He recently received a 
fifty percent disability so he quit his job.  His problems 
are physical and mental, so at times they create real havoc 
in our relationship."  

Finally, the claims file includes several letters from the 
veteran.  In general, he argues that he had to quit his job 
in March 1995 due to his PTSD symptomatology, which he 
asserts include nightmares, anger, sleep difficulty, mood 
changes, memory problems and withdrawal.  A letter, received 
in June 1994, is remarkable for complaints of nightmares, 
sleep difficulty, anger and an inability to get along with 
people.  With regard to his job as a bartender, he complained 
of having to be nice to people, and aching feet, back and 
legs.  A letter, received in May 1995, shows that he asserts 
that he could not afford PTSD treatment prior to his grant of 
service connection, and that he attempted to obtain treatment 
from a private health care provider.  He states that he was 
put off until after the RO granted service connection, and 
that he quit his job as a bartender because of "the 
pressure," and because, "[I]t seemed like everyone tried to 
tell me what to do."  An attached printout from the Social 
Security Administration, dated in May 1995, indicates that 
the veteran's taxed earnings were $9,100 in 1993, $9,200 in 
1994, and $1,750 in 1995.

The Board finds that the preponderance of the evidence shows 
that it was not factually ascertainable that the veteran's 
PTSD was of such severity that it warranted a 100 percent 
rating at any time prior to October 7, 1995.  Although the 
veteran may not enjoy going about in public, he was clearly 
working through early 1995, and the evidence does not show 
virtual isolation in the community.  Furthermore, the 
evidence, including the findings in the VA examination 
reports, does not show totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Finally, the term 
"severe social and industrial impairment" in the January 
1994 VA PTSD examination report does not per se equate to "a 
demonstrable inability to obtain or retain employment," and 
in this case, the evidence does not show that there is a 
demonstrable inability to obtain or retain employment.  

In this regard, the veteran has repeatedly argued that he was 
misquoted in the June 1995 VA PTSD examination report, and 
that he did not quit his job due to leg and/or back pain.  
However, he is noted to have complained of leg and back pain 
in the January 1994 VA examination report.  His June 1994 
letter includes complaints of leg and back pain, and his 
wife's May 1995 letter also notes leg and back pain.  As 
previously noted, in the June 1995 VA examination report, the 
examiner specifically noted that the veteran reported that he 
had a lot of difficulty standing for long periods of time, 
and that he quit his last job working in a bar due to back 
problems.  The veteran had not brought forth any objective 
evidence in support of this aspect of his claim.  

Based on the foregoing, the Board is unable to conclude that 
there was a demonstrable inability to obtain or retain 
employment prior to October 7, 1995.  In addition, given the 
foregoing, the Board finds that the preponderance of the 
evidence is against a conclusion that the veteran's PTSD 
precluded him from securing or following a substantially 
gainful occupation, such that a 100 percent rating is 
warranted.

In reaching this decision, the Board has considered whether 
the veteran's complaints of PTSD symptoms, specifically to 
include anger, poor sleep, nightmares, irritability and 
difficulties with memory are a basis for finding that a 100 
percent rating is warranted.  Based on its review of the 
evidence, the Board finds that the evidence does not show 
that the veteran is totally impaired due to his PTSD symptoms 
prior to October 7, 1995.  The Board's discussion of the 
evidence pertaining to employability is largely applicable 
here.  Briefly stated, the evidence of the veteran's mental 
functioning, to include the clinical findings in the VA PTSD 
examination reports, and his GAF score of 60 as of June 1995 
(and for the preceding year), does not warrant a 100 percent 
rating prior to October 7, 1995.

The Board therefore concludes that the earliest possible 
effective date is the date commensurate with the date of the 
October 1995 VA examination report, i.e., October 7, 1995, 
and that the correct effective date for the veteran's 
assignment of a 100 percent rating for his PTSD is October 7, 
1995.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In sum, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an effective 
date prior to October 7, 1995 for a 100 percent rating for 
PTSD.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

An effective date prior to October 7, 1995 for a 100 percent 
rating for service-connected PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

